Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                              July 7, 2021



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 AHMET CHABUK,                                                      No. 52917-3-II

                        Appellant,

        v.

 FRANCES MILLER, AND ALL OTHER                                UNPUBLISHED OPINION
 OCCUPANTS,

                        Respondents.

       WORSWICK, J. — Attorney Ahmet Chabuk is a landlord for his client, Frances Miller.

Chabuk and Miller had a personal relationship, which Miller alleges was romantic and sexual in

nature. During this relationship, Chabuk purchased a home for Miller to live in. Several years

after Miller moved into the home, Chabuk and Miller entered into a written lease agreement to

comply with public housing assistance requirements. Miller never paid rent to Chabuk; Chabuk

only collected rental assistance checks directly from the housing authority. At some point,

Chabuk and Miller’s personal relationship ended. Soon after, Miller’s housing assistance

benefits decreased, and Chabuk served Miller with a 3-day notice to pay rent or vacate. Miller

neither paid rent nor vacated the premises.

       Chabuk sued Miller for unlawful detainer. The case proceeded to a trial, after which the

court entered findings of fact and conclusions of law, ruling that Miller was not guilty of

unlawful detainer and that Miller was entitled to reasonable attorney fees. Accordingly, the trial
No. 52917-3-II


court entered a judgment against Chabuk. The trial court subsequently denied Chabuk’s motion

for reconsideration.

       Chabuk appeals the trial court’s pre-trial orders; the findings of fact, conclusions of law,

and order; the judgment for attorney fees; and the order denying his motion for reconsideration.

We hold that the trial court erred when it entered one conclusion, but that this conclusion was

superfluous. We hold that the trial court did not otherwise err when it entered the pre-trial

orders; the findings of fact, conclusions of law, and order; the judgment, or the order denying

Chabuk’s motion for reconsideration. Thus, we affirm.

                                              FACTS

       Attorney Ahmet Chabuk represented Frances Miller for several years, beginning in 2002.

Chabuk represented Miller on many matters, including disability claims and landlord tenant law

issues. Miller contends that during the time Chabuk represented her, she and Chabuk formed a

romantic and sexual relationship. Chabuk denies this.

       In 2007, Miller and her family needed housing. They found a house they liked in

Bremerton and convinced Chabuk, who had owned several investment properties, to purchase

the house so they could live there. That summer, Chabuk purchased the Bremerton home.

Miller contends she and Chabuk mutually understood that the Bremerton house would serve as

permanent housing for Miller. In early 2008, the Miller family moved in without a written lease.

Chabuk alleges Miller and her family paid rent between 2008 and 2016, but there is no evidence

in the record on appeal corroborating this claim.

       In April 2009, Miller qualified for public housing assistance through the Bremerton

Housing Authority (BHA) in the amount of $650 per month. Miller and Chabuk entered into a



                                                 2
No. 52917-3-II


written rental agreement dated April 1, 2010. The purpose of signing this lease was to obtain

Section 8 housing assistance from the BHA. The agreement provided a term of six months with

rent due the first of each month in the amount of $1250. Under the agreement, Miller was to be

responsible for all services and utilities. The agreement also provided, in relevant part, as

follows:

       At the end of the term of this lease, the lease shall be deemed automatically renewed
       for one month under the same conditions and terms thereafter from month to month
       unless either party notifies the other, in writing, of his/her intentions to vacate, at
       least twenty (20) days prior to vacating. . . .
       ...

       It is further agreed that no waiver of any breach of any covenant, condition, or
       agreement herein shall operate as a waiver of the covenant, condition, or agreement
       itself.

Clerk’s Papers (CP) at 7-9.

       Throughout the agreement, the terms “vacate” and “terminate” are used distinctively.

“Vacate” is used with respect to the tenant’s surrendering possession or occupancy of the

property, while “terminate” describes the landlord’s ability to end the lease. The “time is of the

essence” provision is exemplary of this distinction:

       Time is the essence of this agreement in all respects, and if the tenant shall fail to
       make foregoing payments or any of them on time . . . or shall vacate the premisses
       [sic], each or any of the foregoing acts (among others) shall constitute violation of
       this agreement; in which case the landlord or his agent hereby has the right to
       terminate the lease and thereby repossess the premisses [sic] without let or
       hindrance.

CP at 8.

       The lease purports to incorporate a housing assistance contract by addendum, but no such

addendum appears in the record on appeal. Chabuk contends that after the lease was signed,



                                                 3
No. 52917-3-II


Miller paid rent in addition to the rental assistance provided from BHA, but no evidence

corroborates this claim.1 Rental assistance payments from the BHA were deposited directly into

Chabuk’s bank account. Sometime in 2015, Chabuk and Miller’s relationship ended.

         In February 2018, the BHA reduced Miller’s rental assistance benefit.2 Chabuk contends

that on March 8, 2018, he delivered to Miller a 3-day notice to pay rent or vacate premises.

         On April 18, Chabuk filed a complaint for unlawful detainer against Miller. In the

complaint, Chabuk alleges that monthly rent was $1250, and that Miller had failed to pay $650

for March 2018 in violation of the terms of the rental agreement.

         Miller drafted a handwritten, pro se response to the complaint. That response alleged that

Miller and Chabuk had a romantic, extramarital sexual relationship for over a decade, and that

Chabuk bought the house for Miller to live in permanently as part of their ongoing relationship.

Chabuk redacted most of Miller’s response, and then filed the redacted document with the trial

court. Miller later obtained counsel who filed a formal answer and later offered an unredacted

copy of her response as an exhibit at trial. In addition to describing the relationship between

Miller and Chabuk, Miller’s response and answer denied the existence of any obligation to pay

rent, and asserted defenses of duress, misrepresentation of the agreement, and CR 11.

         On May 11, the trial court held a show cause hearing. The trial court ruled that there was

an issue of fact as to whether the matter should proceed as an unlawful detainer under the




1
 In fact, on June 27, 2018, Chabuk stipulated that no payments of rent appear on his tax
documents for the years 2010 through 2017 and that all payments during this period for the
subject property were from the BHA.
2
    The assistance from the BHA decreased to $519 per month.


                                                 4
No. 52917-3-II


residential landlord tenant act (RCW 59.18) or as an ejectment (RCW 7.28), because Miller

denied that her possession of the property was based on any written agreement. The trial court

set a trial date. Chabuk moved for reconsideration of the trial court’s ruling, which was denied.

         Miller sent Chabuk requests for discovery. On June 8, Chabuk moved for a protective

order to quash Miller’s discovery requests, arguing that the matter was an unlawful detainer

action, that the civil rules did not apply, and that he should be awarded attorney fees. The trial

court denied Chabuk’s motion, set a due date for discovery production, and awarded attorney

fees for Miller. Chabuk responded to Miller’s discovery on June 28.

         The case proceeded to trial on July 13. The trial court heard testimony from Miller and

Chabuk concerning the basis of Miller’s possession of the property.3 The trial court found that

Miller’s account of their housing arrangement was more credible than Chabuk’s. The trial court

ruled that Miller was not guilty of unlawful detainer because she was not in violation of any

covenants under a lease. The trial court issued written findings of fact and conclusions of law.

Pertinent to this appeal, the court made the following findings of fact and conclusions of law:

         I. Findings of Fact
         ...
         3. The house was purchased by Chabuk with the intent of providing a place for
         Miller to reside. Miller’s testimony as to the intent of the parties to provide a
         permanent residence for her at the time of the initial occupancy was more credible
         than Chabuk’s, especially given the lack of compliance with requirements of the
         RLTA.[4]
         ...
         5. Chabuk and Miller both signed a lease agreement on or about April 1, 2010.

3
 The record contains no verbatim or narrative reports of proceedings from the trial. The facts
herein are derived from the clerk’s memorandum following the oral ruling, and the written order.
4
    Residential Landlord Tenant Act; Chapter 59.18 RCW.


                                                 5
No. 52917-3-II


      ...
      8. The purpose of signing the lease was to continue to obtain Section 8 housing
      assistance from the BHA. . . .

      9. The lease provided in evidence did not contain the addendum required as part of
      any Section 8 housing contract.

      10. The amount charged in the lease exceeded the reasonable rental amount for a
      2-bedroom house posted by the Department of Housing and Urban Development
      (HUD) for the relevant period.

      11. No documentation was provided of Chabuk complying with the requirements
      of HUD and BHA for Section 8 housing, including:
             a. Complying with the HUD approved rental limits for Bremerton.
             b. Obtaining HUD approval on the payment of utilities.
             c. Attaching the appropriate HUD documents to the rental contract.

      12. No evidence was provided of Chabuk complying with required actions by a
      landlord under the Residential Landlord-Tenant Act (RLTA) RCW 59.18 et seq.,
      such as:
             a. Receipts for payments of security deposit or rent.
             b. List of conditions of premises.
             c. Maintaining a separate bank account for deposit,
             d. Reporting income to the IRS.

      13. Chabuk is a licensed practicing attorney as well as the owner of multiple
      residential properties.

      14. Prior to entry into the lease agreement Chabuk assumed responsibility as
      Miller’s attorney on a number of matters, including prior landlord-tenant matters
      and an ERISA claim.

      15. Chabuk and Miller had a close, personal relationship which developed
      subsequent to Chabuk’s representation of Miller, but prior to execution of the lease.
      Miller’s testimony that the relationship was romantic and sexual in nature is more
      credible than Chabuk’s denial of the same, especially given the degree of personal
      knowledge of Miller shown by Chabuk.

      16. Chabuk had extensive intimate personal knowledge of Miller and her family
      and circumstances, obtained during this representation of her, which he made use
      of in entering this transaction and bringing this action for enforcement.




                                               6
No. 52917-3-II


      17. At the time of signing the lease, Miller’s income was approximately $900 a
      month in disability payments.

      18. As her representative on an ERISA claim and because of his intimate
      knowledge of Miller’s personal circumstances and history, it is beyond reason that
      Chabuk was not aware of Miller’s income and its relationship to the rent amount
      stated in the agreement. His testimony denying such knowledge is not credible.

      19. Chabuk received payments from the Bremerton Housing Authority for many
      years.

      20. Chabuk showed no documented payments of rent from Miller and
      acknowledged multiple years had gone by without any payments being received.
      ...
      23. Chabuk presented no evidence of contacting Miller to modify the agreement or
      demand rent payment before February 2018; Chabuk then served the 3-day notice
      to pay rent or vacate which was dated March 6, 2018.

      II. Conclusions of Law

      1. As an individual allowed to reside in a premises owned by another under the
      terms of an agreement, Miller was a tenant of Chabuk.

      2. Given that Chabuk had represented Miller, had a close relationship with her, and
      admitted knowledge of her romantic interest in him, he had a duty to clarify when
      the attorney-client relationship ended. Since he did not do so, the attorney-client
      relationship remained in effect at the time of signing the lease.

      3. As her attorney, Chabuk failed to fulfill his ethical obligation to ensure Miller
      gave informed consent to a transaction with himself.

      4. As a landlord, Chabuk failed to follow the requirements of the RLTA.

      5. Because he is the drafter of the agreement and had an attorney-client relationship
      with Miller, all terms of the agreement must be construed against Chabuk.

      6. The language of the agreement provides for a six-month term, followed by a
      single month renewal on the same terms, and then an indefinite month-to-month
      renewal without any terms and conditions unless “either party notifies the other, in
      writing, of his/her intentions to vacate.” Since the six month period ended in
      October 31, 2010, the lease now provides for indefinite renewal without any
      requirement of payment from Miller. Since only a tenant may “vacate,” only Miller
      may terminate the agreement.


                                               7
No. 52917-3-II



          7. The language of the lease gives a clear and unequivocal grant of a lease with
          perpetual renewal, which under the case of Tischner v. Rutledge, 35 Wn. 285 (1904)
          may be sufficient for a grant of fee simple. This is consistent with the testimony as
          to the intent of the parties to provide a permanent home for Miller.

          8. Even if the agreement signed by the parties had required payment of rent by
          Miller, by taking no action after several years without payment, Chabuk waived the
          payment of rent and agreed to a modification of the contract by his extended
          inaction so that no rent was due from Miller.

          9. Because Miller has not violated any covenant she made under the lease, she is
          not guilty of an unlawful detainer.

          10. Although BHA modified the amount it was paying, since Chabuk accepted this
          modification without protest, no violation of the lease occurred.

          11. Chabuk may not obtain an eviction or other remedies against Miller unless he
          can establish:
                  a. That Miller has failed to comply with her duties under the lease.
                  b. That Chabuk has complied with the requirements of Section 8 for
          removing a compliant tenant.
                  c. That Miller did not receive a fee simple in the Property by the term of the
          lease.

          12. As the prevailing party, Miller is entitled to reasonable attorney fees under
          RCW 59.18.

CP at 154-159.

          The trial court issued a judgment against Chabuk in favor of Miller for attorney fees and

costs as the prevailing party under RCW 59.18.290(2).5 Chabuk moved for reconsideration

under CR 59(a)(7) and (9). Attached to his motion for reconsideration, Chabuk included a

“partial narrative report of proceedings” from the trial, which he prepared and that purports to be

based on a verbatim audio recording of the proceedings. Miller objected to the court accepting




5
    The trial court ordered that Chabuk pay Miller $10,851.00 in attorney fees and $52.47 in costs.


                                                    8
No. 52917-3-II


Chabuk’s transcript as a report of proceedings. The trial court denied Chabuk’s motion for

reconsideration without ruling on the objection. Chabuk now contends that this transcript is

compliant with RAP 9.3. Am. Statement of Arrangements at 1.

          Chabuk appeals the trial court’s pretrial orders; the findings of fact, and conclusions of

law, and order; the judgment for attorney fees; and the denial of his motion for reconsideration.

                                              ANALYSIS

          Chabuk argues the trial court erred when it set the matter for trial, denied him a writ of

restitution, entered judgment against him for attorney fees, and denied his motion for

reconsideration. We hold that the trial court did not err because Miller was not guilty of

unlawful detainer.

                                      I. REPORT OF PROCEEDINGS

          As an initial matter, we consider whether to accept the attachment to Chabuk’s motion

for reconsideration, titled “Partial Narrative Report of Proceedings,” as a narrative report of

proceedings under RAP 9.3 for this appeal. CP at 183. Chabuk argues that this document is

compliant with relevant court rules, and that Miller waived any objections. Miller objected to

the use of this transcript at the trial level, and argues on appeal that the document prepared by

Chabuk does not comply with relevant court rules and cannot be considered. We agree with

Miller.

          The Washington Rules of Appellate Procedure set forth the form, content, and method of

preparing reports of proceedings for appellate review. Parties may provide a verbatim transcript

under RAP 9.2, a narrative report of proceedings including a fair and accurate statement of the

occurrences at trial under RAP 9.3, or an agreed report of proceedings under RAP 9.4.



                                                    9
No. 52917-3-II


RAP 9.1(b). A narrative report of proceedings may be prepared if the court reporter’s notes or

the electronic recording of the proceeding being reviewed is lost or damaged. RAP 9.3. The

proposed report of proceedings must be filed with the trial court, where the trial judge settles any

objections and approves the amendments. State v. Tilton, 149 Wn.2d 775, 782, 72 P.3d 735

(2003). “Alternative methods of reporting trial proceedings are permissible if they place before

the appellate court an equivalent report of the events at trial from which the appellant's

contentions arise.” State v. Jackson, 87 Wn.2d 562, 565, 554 P.2d 1347 (1976) (quoting Draper

v. Washington, 372 U.S. 487, 495, 83 S.Ct. 774, 9 L. Ed. 2d 899 (1963).

       The appellant bears the burden of perfecting the record on appeal so that a reviewing

court has all relevant evidence necessary to decide the issues. Yorkston v. Whatcom County., 11

Wn. App. 2d 815, 824, 461 P.3d 392 (2020). When an appellant fails to so perfect the record, we

may accept the trial court’s findings of fact as verities, or we may decline to reach the merits of

an issue. Yorkston, 11 Wn. App. 2d at 824.

       Here, Chabuk’s purported narrative report of proceedings was attached to his motion for

reconsideration in the trial court. In her reply to that motion, Miller objected to both the form

and substance of that proposed narrative, arguing that it was inaccurate and unacceptable. The

trial court denied Chabuk’s motion for reconsideration without mentioning Miller’s objection.

Nonetheless, it is clear that the trial court did not certify Chabuk’s narrative report of

proceedings.

       On appeal, Chabuk has expressly declined to file any report of proceedings, but instead

continues to rely on the uncertified document attached to his motion found in the clerk’s papers.

Chabuk took no steps that would allow us to consider this document as a report of proceedings



                                                  10
No. 52917-3-II


under RAP 9.5. Accordingly, we cannot consider this document to be a report of proceedings for

purposes of this appeal.

       Chabuk has not properly filed any report of proceedings in this appeal, and we do not

consider the document he purports to be a narrative report of proceedings. Thus, we review

Chabuk’s arguments in light of the evidence in the record on appeal.6

                                     II. UNLAWFUL DETAINER

A.     Pre-Trial Rulings

       Chabuk argues the trial court erred when it denied his motion for a writ of restitution at

the show cause proceedings, and instead set the matter for trial. Specifically, Chabuk argues that

Miller’s initial answer, being unsworn, should not have been considered and that the trial court

erred by permitting discovery. We disagree.

       The Residential Landlord-Tenant Act of 1973 applies when a dispute involves a

residential lease. Chapter 59.18 RCW. A tenant cannot exclude the landlord “after the

termination of the rental agreement [and] . . . [a]ny landlord so deprived of possession . . . may

recover possession of the property and damages sustained by him or her . . . and reasonable

attorney fees.” RCW 59.18.290(2).

       A “show cause” proceeding is an evidentiary hearing on a landlord’s motion for a writ of

restitution to return possession of the premises to the landlord. RCW 59.18.380. At the

proceeding, the tenant is entitled to answer the landlord’s motion and may assert any legal or



6
  Chabuk argues that this court should not consider Miller’s arguments because she fails to cite to
relevant portions of the record. But Chabuk failed to meet his burden of perfecting the record, so
we consider Miller’s arguments.



                                                 11
No. 52917-3-II


equitable defenses arising out of the tenancy; the trial court considers testimony and must

examine the witnesses. RCW 59.18.380; Tedford v. Guy, 13 Wn. App. 2d 1, 11, 462 P.3d 869

(2020). A party not represented by an attorney shall sign and date the party’s pleading, motion,

or legal memorandum and state the party’s address. CR 11(a). “Petitions for dissolution of

marriage, separation, declarations concerning the validity of a marriage, custody, and

modification of decrees issued as a result of any of the foregoing petitions shall be verified.

Other pleadings need not, but may be, verified or accompanied by affidavit.” CR 11(a).

       At the show cause proceedings, the trial court must enter an order directing issuance of

the writ if the court finds that the landlord has the right to be restored to possession of the

property. RCW 59.18.380. If the court finds that the landlord does not have the right to be

restored to possession, or if there are genuine issues of material fact regarding possession, the

court enters an order directing the parties to proceed to trial. RCW 59.18.380.

       Here, the trial court ruled that there was a genuine issue of material fact as to whether

Miller’s possession of the premises was controlled by the written agreement. Chabuk’s

contention that the trial court erred because Miller’s initial answer was unsworn is without merit.

Chabuk has cited no facts in the record showing that the trial court based its ruling on that

unsworn pleading as evidence. Moreover, under CR 11, Miller’s reply need not be sworn.

       Chabuk also argues that the trial court erred when it permitted discovery. But, the civil

rules governing discovery apply universally to civil cases in the superior court, including

unlawful detainer actions. RCW 59.12.180. And Chabuk provides no authority to support his

contention that discovery is not permitted in this civil case. Thus, his argument fails.




                                                  12
No. 52917-3-II


       We hold that the trial court did not err when it denied Chabuk’s motion for a writ of

restitution and ordered the matter to trial. We also hold that the trial court did not err when it

permitted discovery.

B.     Trial

       Chabuk claims that the trial court erred in making numerous findings of fact and

conclusions of law.7 Aside from one superfluous conclusion, we disagree.

       We review a trial court’s findings of fact in an unlawful detainer action for substantial

evidence and we presume the findings are supported by substantial evidence unless the appellant

has proven otherwise. Pham v. Corbett, 187 Wn. App. 816, 825, 351 P.3d 214 (2015).

Substantial evidence exists when there is a sufficient quantity of evidence to persuade a fair-

minded, rational person that a finding is true. Pham, 187 Wn. App. at 825. We review

conclusions of law de novo, deciding whether the trial court’s findings support its conclusions of

law. Pham, 187 Wn. App. at 825.

       Generally, we consider only those documents that have properly become part of the

record on review. City of Sumner v. Walsh, 148 Wn.2d 490, 495, 61 P.3d 1111 (2003). When an

appellant fails to so perfect the record, we may decline to reach the merits of an issue and we

may accept the trial court’s findings of fact as verities. Yorkston, 11 Wn. App. 2d at 824.

Unchallenged findings of fact are also verities on appeal. Pham, 187 Wn. App. at 825.




7
 Chabuk challenges findings of fact 10 through 18, 20, and 23, and conclusions of law 2 through
12. Chabuk states various legal challenges to the conclusions of law, but this court reviews
conclusions of law to see if they are supported by the findings of fact. Pham, 187 Wn. App. at
825.


                                                 13
No. 52917-3-II


       1. Findings of Fact

       The record shows that the trial court heard testimony from both Miller and Chabuk at the

trial, but Chabuk failed to perfect the record to include a report of proceedings that would allow

this court to discern the substance of that testimony. As a result, we are unable to decide whether

the findings of fact are supported by substantial evidence. Because Chabuk bears the burden to

overcome the presumption that the trial court’s findings of fact are not erroneous, Chabuk’s

challenges to the trial court’s findings of fact fail, and we accept these findings of fact as verities

on appeal.

       2. Conclusions of Law

       a. Conclusion of Law 2: Attorney-Client Relationship

       Chabuk argues the trial court erred when it concluded that “[t]he attorney client

relationship remained in effect at the time of signing the lease.” We disagree.

       The existence of an attorney-client relationship depends on whether “the attorney’s

advice or assistance is sought and received on legal matters,” and on “the client’s subjective

belief that [the relationship] exists.” Bohn v. Cody, 119 Wn.2d 357, 363, 832 P.2d 71 (1992).

A client’s subjective belief must be reasonably formed based on the attending circumstances,

including the attorney’s words or actions. Bohn, 119 Wn.2d at 363.

       The trial court found that Chabuk was a practicing attorney as well as an owner of

residential properties, and that Miller’s account of their romantic and sexual relationship was

credible. Prior to execution of the lease, Chabuk was Miller’s attorney on several matters,

including prior landlord-tenant matters. During the same period, he was also her romantic and

sexual partner. The court made no finding that Chabuk disclaimed an attorney-client relationship



                                                  14
No. 52917-3-II


during the execution of the lease; it concludes that the opposite occurred. These findings of fact

support the trial court’s conclusion that the attorney-client relationship remained when the lease

was executed.

        b. Conclusion of Law 3: Conflict of Interest

        Chabuk argues the trial court erred when it concluded that he “failed to fulfill his ethical

obligation to ensure Miller gave informed consent to a transaction with himself.” We disagree.

        A lawyer is ethically obligated not to represent a client if there is a significant risk that

the representation will be materially limited by the lawyer’s own interests, unless the lawyer

(1) reasonably believes the representation will not be adversely affected, and (2) obtains written

client consent after fully disclosing the material facts. Arden v. Forsberg & Umlauf, P.S., 189

Wn.2d 315, 326-27, 402 P.3d 245 (2017).

        Chabuk represented Miller as her attorney, including in prior landlord-tenant matters.

During the execution of the lease at issue here, Chabuk was both Miller’s attorney and her

landlord. The trial court made no finding of fact that Chabuk reasonably believed representation

of his client would not be adversely affected, that he disclosed all the material facts concerning

this apparent conflict of interest, or that he obtained written consent from Miller prior to the

transaction. We hold that the trial court did not err in concluding Chabuk violated his ethical

duty to avoid conflicts of interest.

        c. Conclusion of Law 4: Failure to Follow Requirements of RLTA

        Chabuk argues the trial court erred when it concluded that “[a]s a landlord, Chabuk failed

to follow the requirements of the [Residential Landlord Tenant Act].” We disagree.




                                                   15
No. 52917-3-II


       Landlords must furnish to tenants, upon request, a written receipt for any payments made

by a tenant in a form other than cash. RCW 59.18.063. No deposit may be collected by a

landlord from a tenant unless the rental agreement is in writing and a written checklist or

statement specifically describing the condition and cleanliness of or existing damage to the

premises and furnishings is provided to the tenant. RCW 59.18.260. Moneys paid as deposit by

a tenant must be kept in a trust account or licensed escrow agent. RCW 59.18.260, .270.

       The trial court found that Chabuk failed to maintain any receipts for payments of security

deposits or rent, failed to provide a checklist or statement of the condition of the premises, and

failed to maintain separate bank accounts for deposits. These are all violations of the RLTA.

We hold that the trial court did not err in concluding that Chabuk failed to follow the RLTA.

       d. Conclusion of Law 5: Contract Construction

       Chabuk assigns error to conclusion of law 5 which states Chabuk was the drafter of the

agreement and that all terms of the agreement must be construed against him. We consider this

issue waived, because Chabuk provides no argument or briefing for this alleged error. Brown v.

Vail, 169 Wn.2d 318, 336 n. 11, 237 P.3d 263 (2010) (“[a] party that offers no argument in its

opening brief on a claimed assignment of error waives the assignment.”).

       e. Conclusion of Law 6: Only Miller May Terminate the Agreement

       Chabuk argues the trial court erred when it concluded that only Miller could terminate the

lease. Specifically, Chabuk argues that the plural “parties” as used in the lease indicates that

both Chabuk and Miller have the power to unilaterally terminate the lease. Chabuk also argues

that the term “vacate” should be construed to have the same meaning as “terminate.” We

disagree.



                                                 16
No. 52917-3-II


       The goal of contract interpretation is to ascertain the intent of the parties, which we

perform by focusing on the objective manifestation of the parties in the written agreement rather

than through the unexpressed, subjective intent of the either party. Hearst Commc’ns, Inc. v.

Seattle Times Co., 154 Wn.2d 493, 503, 115 P.3d 262 (2005). Where the contract language is

clear, the intent is ascertained from the language of the contract as a question of law. In re

Estates of Wahl, 99 Wn.2d 828, 831, 664 P.2d 1250 (1983).

       We give the words in a contract their ordinary, normal, and popular meaning unless the

agreement as a whole clearly demonstrates some contrary intent. Parr v. Haselwood Imports,

Inc., 15 Wn. App. 2d 604, 613, 476 P.3d 629 (2020). Even without ambiguity, extrinsic

evidence may be considered in determining the circumstances of contract formation and as an aid

in ascertaining the intent of the parties. Parr, 15 Wn. App. 2d at 613. Course of dealings and

trade usage evidence may be used to interpret a contract and determine its terms even when those

terms are not necessarily ambiguous. Puget Sound Fin., L.L.C. v. Unisearch, Inc., 146 Wn.2d

428, 434, 47 P.3d 940 (2002). As a general rule, terms used in a lease are given their technical

meaning in conformity with their technical field. Berg v. Hudesman, 115 Wn.2d 657, 669, 801

P.2d 222 (1990).

       “In the absence of anything in the context of a contract clearly indicating a contrary

intent, when the same word is used in different parts of the contract, it will be presumed to be

used in the same sense throughout the contract. Where its meaning in one instance is clear, that

meaning will be attached to it in other parts of the contract.” Holter v. Nat’l Union Fire Ins. Co.

of Pittsburgh, Pa., 1 Wn. App. 46, 50, 459 P.2d 61 (1969). Where possible, we construe a




                                                 17
No. 52917-3-II


contract so as to give effect to all of the contract’s provisions. Kut Suen Lui v. Essex Ins. Co.,

185 Wn.2d 703, 710, 375 P.3d 596 (2016).

       Here, the relevant provisions from the rental agreement is as follows:

       At the end of the term of this lease, the lease shall be deemed automatically renewed
       for one month under the same conditions and terms thereafter from month to month
       unless either party notifies the other, in writing, of his/her intentions to vacate, at
       least twenty (20) days prior to vacating. . . .
       ...

       It is further agreed that no waiver of any breach of any covenant, condition, or
       agreement herein shall operate as a waiver of the covenant, condition, or agreement
       itself.

CP at 7-9.

       The term “vacate” also appears in the “time is of the essence” provision:

       Time is the essence of this agreement in all respects, and if the tenants shall fail to
       make foregoing payments or any of them on time . . . or shall vacate the premisses
       [sic], each or any of the foregoing acts (among others) shall constitute violation of
       this agreement; in which case the landlord or his agent hereby has the right to
       terminate the lease and thereby repossess the premisses [sic] without let or
       hindrance.

CP at 8.

       Throughout the agreement, the terms “vacate” and “terminate” are used distinctively.

“Vacate” is used only with respect to the tenant’s surrendering possession or occupancy of the

property, while the term “terminate” describes the landlord’s ability to end the lease. The “time

is of the essence” provision is exemplary of this distinction.

       The trial court interpreted the term “vacate” from the lease as being consistent with trade

usage in tenancies, where only a tenant can surrender possession of a property, therefore only a

tenant can “vacate.” The word “vacate” in this agreement is unambiguous and the court’s




                                                 18
No. 52917-3-II


reading is in accord with the rules of interpretation concerning trade usage.8 Puget Sound Fin.,

L.L.C., 146 Wn.2d at 434.

        The court’s definition of “vacate” is also consistent with the term’s usage in other parts of

the contract, which is in accord with our rule on the presumption of consistent usage. Kut Suen

Lui, 185 Wn.2d at 710. In the “time is of the essence” provision, the terms “vacate” and

“terminate” are deployed separately and distinctly. There, “vacate” refers to the tenant’s

surrender of the premises, in contrast to the landlord’s ability to “terminate” the agreement only

after such event has occurred. The trial court’s interpretation of the contract was not erroneous

considering that the term “vacate” has a specific, unambiguous meaning that is consistent with

its trade usage, and used consistently in the agreement. Therefore, we hold that the trial court did

not err in its interpretation of the term “vacate.”

        f. Conclusion of Law 7: Grant of Fee Simple

        Chabuk argues the trial court erred when it concluded that “the language of the lease

gives a clear and unequivocal grant of a lease with perpetual renewal, which under the case of

Tischner v. Rutledge, 35 Wn. 285 (1904) may be sufficient for a grant of fee simple. This is

consistent with the testimony as to the intent of the parties to provide a permanent home for

Miller.” We agree with Chabuk that this conclusion was erroneous, but this conclusion is also

superfluous and not germane to our decision.




8
  Even if the term “vacate” was ambiguous, we construe the contract against Chabuk in
accordance with conclusion of law 5 because any ambiguities generally are resolved against the
drafting party. Viking Bank v. Firgrove Commons 3, LLC, 138 Wn. App. 706, 713, 334 P.3d 116
(2014).


                                                  19
No. 52917-3-II


       Perpetual leases are disfavored, and leases are interpreted to avoid this result whenever

possible. Oak Bay Props., Ltd. v. Silverdale Sportsman’s Ctr., Inc., 32 Wn. App. 516, 519, 648

P.2d 465 (1982). In Tischner v. Rutledge, 35 Wn. 285, 288, 77 P. 388, 389 (1904), the case

relied upon by the trial court, our Supreme Court held that “the intention to create [a perpetual]

lease must be expressed in clear and unequivocal language, and not be left to mere inference.”

In Tischner, a lease provided a commercial tenant with the privilege to renew at the same rent

“year thereafter from year to year.” Tischner, 35 Wn. at 286. Even though the provision

appeared to provide a perpetual lease, the court examined the contract as a whole and decided

otherwise. Tischner, 35 Wn. at 286. The court noted that the lease contained covenants

applicable to a short term rental, and did not include any provision for waste or repair in the

event of a fire or accident, which are normally found in long term grants of property. Tischner,

35 Wn. at 288. Instead, the lease provided that the tenant had a duty to return the premises to the

landlord in the same condition less usual wear, which is a covenant typically found in short term

rental agreements. Tischner, 35 Wn. at 289. The court also noted the absence of terms in the

written agreement signifying perpetuity, such as “forever” or terms of similar import. Tischner,

35 Wn. at 289.

       Here, like Tischner, Miller’s lease does not contain long term covenants or terms

signifying perpetuity that would provide for a clear and unequivocal perpetual lease. Miller’s

lease is a month-to-month lease. It ends when Miller vacates the premises, or when Chabuk

terminates the lease for Miller’s failure to abide by the lease’s covenants. The lease contains

provisions consistent with its short term nature. For example, Miller is required to turn over the

property to Chabuk in a “clean and neat condition . . . ready to be occupied by new tenants



                                                 20
No. 52917-3-II


without any additional cleaning or painting.” CP at 233. Miller must also permit Chabuk, with

certain notice, to inspect the premises and to place a “For Rent” or “For Sale” sign on the

premises during a certain time preceding expiration of the rental term. CP at 234. Miller is also

required to return the keys to Chabuk. All these provisions are consistent with a short term lease,

and not a perpetual lease.

       We hold that the trial court erred when it concluded that Miller’s lease granted a

perpetual lease under Tischner. However, the trial court’s ruling on this issue is superfluous

because it has no impact on our ultimate decision in this case. The issue the trial court was to

resolve here, as set forth in the complaint and answer, was whether Chabuk was entitled to a writ

of restitution based on Miller’s failure to pay rent. Whether the lease was a perpetual lease had

no bearing on the issues before the trial court: whether Chabuk was entitled to a writ of

restitution based on Miller’s failure to pay March rent.

       g. Conclusion of Law 8: Waiver of Covenant to Pay Rent

       Chabuk argues the trial court erred in concluding that he waived the covenant to pay rent

by failing to collect rent for years. Chabuk argues that this is an affirmative defense that was not

affirmatively pleaded, and therefore we cannot consider it. We hold that the affirmative defense

of waiver was not waived, and we disagree that the trial court erred in concluding that Chabuk

waived his covenant to collect rent.

       i. Defense not waived

       CR 8(c) provides that a defendant’s answer must affirmatively set forth a number of

specified affirmative defenses as well as “any other matter constituting an avoidance or

affirmative defense.” However, this requirement is not absolute. Hogan v. Sacred Heart Med.



                                                 21
No. 52917-3-II


Ctr, 101 Wn. App. 43, 54-55, 2 P.3d 968 (2000). The purpose of CR 8(c) is to avoid surprise.

Henderson v. Tyrrell, 80 Wn. App. 592, 624, 910 P.2d 522 (1996). Where a defense is tried by

the express or implied consent of the parties, then the defense of waiver has not been waived.

Hogan, 101 Wn. App. at 54. If the failure to plead a defense affirmatively “does not affect the

substantial rights of the parties, the noncompliance will be considered harmless.” Mahoney v.

Tingley, 85 Wn.2d 95, 100, 529 P.2d 1068 (1975).

        Here, Miller failed to set forth the affirmative defense of waiver in her answer, but she

did obtain the implied consent to try the issue from Chabuk when Chabuk provided a stipulation

in lieu of discovery that he never received rent from Miller. This notice was sufficient to avoid

surprise to Chabuk. Noncompliance with CR 8(c), given these circumstances, did not affect

Chabuk’s substantial rights. We hold that Miller’s affirmative defense of waiver was not waived

for failure to set it forth in her answer.

        ii. Covenant to pay rent waived

        A waiver is generally defined as a voluntary relinquishment of a known right.

Cornerstone Equip. Leasing, Inc. v. MacLeod, 159 Wn. App. 899, 909, 247 P.3d 790 (2011).

“When a waiver is given without consideration, the waiving party may reinstate the rights that

have been waived upon reasonable notice that gives a reasonable opportunity to comply.”

Cornerstone Equip. Leasing, Inc, 159 Wn. App. at 909. A party may not retract a waiver if it

would be unjust in view of a material change of a position by the other party in reliance on the

waiver. Restatement (Second) of Contracts § 150 cmt. c (1981), cited in Cornerstone Equip.

Leasing, Inc., 159 Wn. App. at 910-11.




                                                 22
No. 52917-3-II


       Here, there were no documented payments of rent from Miller to Chabuk. To the extent

that Chabuk argues Miller had made any payments of rent to him at all, either before or after

execution of the lease, the court made no such finding. Further, Chabuk collected housing

assistance directly from the BHA, both before and after the written lease was executed. That

lease was executed so that Chabuk could continue collecting housing assistance directly from the

BHA because a rule required as much; it was not executed so that he could start collecting rent

from Miller. Even after the lease was executed, Chabuk never collected rent from Miller, but

only collected housing assistance directly from the BHA.9

       The trial court’s findings that Chabuk never collected rent from Miller, despite the lease

stated a rental amount, supports the conclusion that he waived that covenant. After years of not

collecting rent, it was unjust for Chabuk to attempt to reinstate his rights to collect rent from

Miller without first giving her a reasonable opportunity to comply. Miller’s reliance on the

waiver is obvious here given that she made only $900 per month at the time the lease was

executed. Therefore, we hold that the trial court did not err when it concluded that Chabuk

waived rent and that he did not effectively reinstate enforcement of that covenant.

       h. Conclusion 9: Not Guilty of Unlawful Detainer

       Chabuk argues the trial court erred when it concluded Miller was not guilty of unlawful

detainer. Because Chabuk waived rent and failed to effectively retract that waiver, we hold that

Miller is not guilty of unlawful detainer.




9
  Chabuk cites to his unofficial transcript to argue that Miller made rent payments to him during
some unspecified period thus negating any waiver, but as discussed above, we do not consider
this transcript as an official report of proceedings.


                                                 23
No. 52917-3-II


       Chabuk based his unlawful detainer action specifically on Miller’s purported violation of

a covenant to pay rent. Because that covenant was waived and not effectively reinstated, Miller

did not in fact violate that covenant. Therefore, Miller had not breached the lease, and was not in

unlawful possession of the premises following a termination of the lease such that she would be

guilty of unlawful detainer. Thus, the trial court did not err in concluding Miller was not guilty

of unlawful detainer.

       i. Conclusions 10 & 11: Unbriefed Issues

       Chabuk assigns error to the trial court’s conclusions of law 10 and 11. Because Chabuk

failed to adequately brief these issues, we do not consider them.

       We do not consider statements of fact without citation to the record, issues that are not

adequately briefed, or arguments that fail to provide sufficient supporting authority to be

reviewed. RAP 2.5(a); RAP 10.3(a)(5), (6).

       Chabuk summarily assigns error to the trial court’s conclusions of law 10 and 11, but he

provides no coherent argument, cites no facts, and provides no authorities. We decline to

consider these arguments.

       j. Conclusion 12: Prevailing Party Entitled to Reasonable Attorney Fees

       Chabuk argues the trial court erred in concluding Miller was entitled to reasonable

attorney fees. Chabuk also argues that, in the alternative, the amount of the award to Miller was

unreasonable. Miller argues that RCW 59.18.290(2) entitles her to attorney fees as the

prevailing party at trial. We agree with Miller.

       “[A]n award of attorney fees and costs under RCW 59.18.290 is discretionary.” Council

House, Inc., v. Hawk, 136 Wn. App. 153, 159, 147 P.3d 1305 (2006). We review such award for



                                                   24
No. 52917-3-II


an abuse of discretion to determine whether it is manifestly unreasonable, decided on untenable

grounds or for untenable reasons, including errors of law. Council House, Inc., 136 Wn. App. at

159.

          i. Miller is the prevailing party and is entitled to reasonable attorney fees and costs

          RCW 59.18.290(2) allows a court to award reasonable attorney fees and costs to the

prevailing party in an unlawful detainer action.10 To be awarded fees and costs as the prevailing

party, a tenant must prove either that the lease was not terminated or that the tenant held over

under a valid court order. Hous. Auth. of Everett v. Terry, 114 Wn.2d 558, 570-71, 789 P.2d 745

(1990).

          Here, the trial court concluded that Miller was not guilty of unlawful detainer because she

had not violated the covenant to pay rent as alleged by Chabuk. The court also concluded that

Chabuk could not terminate the lease without cause because it construed the term “vacate” as

applicable only to Miller. Because Miller is the prevailing party in this case where the lease was

not terminated, she is entitled to reasonable attorney fees and costs. We hold that the trial court

did not err in concluding that Miller is entitled to reasonable attorney fees and costs at trial.

          ii. The attorney fee award was reasonable

          Chabuk argues that the amount of attorney fees was unreasonable because Miller’s

counsel allegedly made misrepresentations to the court that purportedly caused an unnecessary



10
   RCW 59.18.290(2) provides, in relevant part: “It is unlawful for the tenant to hold over in the
premises or exclude the landlord therefrom after the termination of the rental agreement except
under a valid court order so authorizing. Any landlord so deprived of possession of premises in
violation of this section may recover possession of the property and damages sustained by him or
her, and the prevailing party may recover his or her costs of suit or arbitration and reasonable
attorney fees.”


                                                   25
No. 52917-3-II


trial. Chabuk argues that the award amount must be constrained by the amount in controversy.

Chabuk also argues that several claims were raised that were not successful, and so the court

erred in its calculation. We disagree.

       Courts are required to exclude from the calculation of reasonable attorney fees “any

wasteful or duplicative hours and any hours pertaining to unsuccessful theories or claims.” Hous.

Auth. of Seattle v. Bin, 163 Wn. App. 367, 378, 260 P.3d 900 (2011) (quoting Mahler v. Szucs,

135 Wn.2d 398, 434, 957 P.2d 632, 966 P.2d 305 (1998)). But where a party obtains substantial

relief from one of multiple issues raised involving the same “common core of facts and related

legal theories,” courts are not required to reduce an award simply because not all the issues were

ultimately grounds for the court’s decision. Hous. Auth. of Seattle, 163 Wn. App. at 378

(quoting Steele v. Lundgren, 96 Wn. App. 773, 783, 982 P.2d 619 (1999)).

       “Central to the calculation of an attorney fees award . . . is the underlying purpose of the

statute authorizing the attorney fees.” Target Nat’l. Bank v. Higgins, 180 Wn. App. 165, 191,

321 P.3d 1215 (2014) (quoting Brand v. Dep’t of Labor & Indus., 139 Wn.2d 659, 666, 989 P.2d

1111 (1999)).

       Here, the fact that Miller prevailed on only one of her several claims is not the sole

consideration as to the amount of attorney fees that are reasonable. It was not an abuse of

discretion for the court to decline to reduce her award on this basis because Hous. Auth. of

Seattle requires no such reduction. 163 Wn. App. at 367. A plain reading of RCW 59.18.290

provides that the statute is intended to ensure tenants facing unlawful detainer actions are able to

obtain adequate representation. Such controversies involve the right to occupancy of the

property and not simply a sum of money. Nothing in the record reveals any manifestly



                                                 26
No. 52917-3-II


unreasonable, untenable grounds or reasons for the amount awarded in this case. Miller

defended the unlawful detainer action and prevailed. We hold that the trial court did not abuse

its discretion in the amount awarded to Miller for attorney fees and costs.

C. New Judge on Remand

       Chabuk argues that we should remand to a different judge due to the “unusual sua sponte

rulings” in this case. Brief of Appellant (Br. of App.) at 50. Because we affirming the trial

court, we do not consider Chabuk’s argument.

D. Attorney Fees on Appeal

       Chabuk and Miller both argue that they should be awarded reasonable attorney fees on

appeal. Chabuk argues that he should be awarded attorney fees “both in the trial court and in the

Court of Appeals, pursuant to CR 11, RAP 18.1, RCW 59.18.290, and the Court’s inherent authority to

sanction attorneys for bad faith conduct.” Br. of App. at 44-45. Miller argues that she should be

awarded fees as the prevailing party under RCW 59.18.290(2). We award attorney fees on

appeal to Miller as the prevailing party.

       Under CR 11, a trial court may impose appropriate sanctions, against a person who

violated the rule, which may include reasonable expenses incurred and a reasonable attorney fee.

Biggs v. Vail, 124 Wn.2d 193, 196-97, 876 P.2d 448 (1994). CR 11 is violated when a party files

a pleading, motion, or legal memoranda which is not well grounded in fact and warranted by

law, or is filed for any improper purpose. Bryant v. Joseph Tree, Inc., 119 Wn.2d 210, 217,

829 P.2d 1099 (1992). Although CR 11 sanctions were formerly available on appeal, the rules

were amended in 1994, so that sanctions on appeal are allowed only under RAP 18.1 and RAP

18.9. Bldg. Indus. Ass’n of Wash. v. McCarthy, 152 Wn. App. 720, 750, 218 P.3d 196 (2009).



                                                 27
No. 52917-3-II


          Under RAP 18.1, a party may recover reasonable attorney fees and expenses on appeal if

applicable law grants the party such right.

          1. Chabuk’s Request

          Chabuk cites to State v. S.H., 102 Wn. App. 468, 8 P.3d 1058 (2000) for the proposition

that we have an inherent authority to sanction attorneys for bad faith conduct. S.H. discusses a

trial court’s inherent authority to impose sanctions against an attorney for inappropriate and

improper conduct, not an appellate court. S.H., 102 Wn. App. at 474 (“Following Wilson and

case law from other jurisdictions, we hold that a trial court’s inherent authority to sanction

litigation conduct is properly invoked upon a finding of bad faith.”). S.H. is not controlling on

the issue of whether an appellate court has an inherent authority to sanction attorneys, and

Chabuk provides no other authorities to support this contention. Moreover, even assuming we

have inherent authority to award attorney fees as a sanction, Chabuk has provided us no

compelling reason to do so here.

          We deny Chabuk’s request for attorney fees because he is not the prevailing party, he has

not shown that Miller has engaged in any action justifying sanctions, and CR 11 sanctions are

not available to Chabuk in this appeal. Bldg. Indus. Ass’n of Wash. v. McCarthy, 152 Wn. App.

at 750.

          2. Miller’s Request

          RCW 59.18.290(2) provides for reasonable attorney fees where a tenant prevails in an

unlawful detainer action and where the lease was not terminated. Because the applicable law

grants attorney fees and costs at trial in this case, we can award attorney fees and costs under




                                                 28
No. 52917-3-II


RAP 18.1 on appeal. We therefore award attorney fees and costs to Miller as the prevailing

party.

                                           CONCLUSION

         In conclusion, we do not consider Chabuk’s unofficial transcript as an official report of

proceedings. Despite the trial court’s err in concluding that Miller was entitled to a perpetual

lease, we hold that the trial court did not err when it entered the orders in this case setting the

matter for trial, denying Chabuk’s writ of restitution, entering a judgment for attorney fees, and

denying Chabuk’s motion for reconsideration. Consequently, we affirm. We also award

reasonable attorney fees and costs on appeal to Miller as the prevailing party.

         A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                        Worswick, J.
 We concur:



 Lee, C.J.




 Cruser, J.




                                                  29